2020 IL 125141



                                              IN THE
                                     SUPREME COURT
                                                  OF
                               THE STATE OF ILLINOIS



                                         (Docket No. 125141)

         LORI G. LEVIN, Appellee, v. THE RETIREMENT BOARD OF THE COUNTY
     EMPLOYEES’ AND OFFICERS’ ANNUITY AND BENEFIT FUND OF COOK COUNTY,
                                        Appellant.


                                     Opinion filed May 21, 2020.



         PER CURIAM

                                              OPINION

¶1           In this case, one Justice of this court has recused himself, and the remaining
         members of the court are divided so that it is not possible to secure the
         constitutionally required concurrence of four judges for a decision (see Ill. Const.
         1970, art. VI, § 3). Accordingly, the appeal is dismissed. The effect of this dismissal
         is the same as an affirmance by an equally divided court of the decision under
         review but is of no precedential value. See Perlman v. First National Bank of
         Chicago, 60 Ill. 2d 529, 530 (1975).

¶2          NEVILLE, J., took no part.